This is an original application for a writ of habeas corpus filed by the petitioner, Paul Myers, to secure his release from confinement in the State Penitentiary at McAlester.
The petition alleges that petitioner is confined in the State Penitentiary by reason of a commitment issued by *Page 143 
the district court of Muskogee county in a certain cause committing him for a term of 50 years upon conviction for the crime of robbery with firearms.
The petition alleges that the information was duplicitous, contradictory, and insufficient to confer jurisdiction upon the court; that his conviction was void for want of due process of law. Neither a copy of the information nor of the judgment and sentence pronounced against the petitioner is attached to the petition.
A demurrer was filed to the petition and a hearing had thereon. At the hearing, this court sustained the demurrer to the petition and, upon application of the petitioner, gave the petitioner additional time to file an amended petition and brief in support thereof. The time given to the petitioner to file his amended petition and brief has long since elapsed. No application for an extension of time has been made and said cause is deemed to have been abandoned.
The petition is short; the allegations which are made state only conclusions of law; no facts are pleaded which would show that the trial court was without jurisdiction to pronounce judgment upon the conviction. Since neither a copy of the information nor a copy of the judgment and sentence is attached to the petition, it is apparent that the demurrer to the petition is good and that said cause should be dismissed.
It is therefore ordered that the demurrer of the respondent be and the same is hereby sustained and the petition for writ of habeas corpus is dismissed.
BAREFOOT, P. J., concurs. DOYLE, J., not participating. *Page 144